Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 36-55 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is rejected because “small’’” organic or inorganic molecule is vague and indefinite because “small” is a relative term and no comparison is given.
Claim 55 is rejected because “the post-treatment” lacks antecedent basis in claim 53.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 36-38, 40-44, 49 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 20090286959 cited in the IDS filed 1/6/2021).
	Lee teaches a silk fibroin article having improved abilities in the following categories: anti-oxidant activity, inhibition of tyrosinase and cytotoxicity to cancer cells (abstract; [0008]) due to irradiation, a post-treatment (instant claim 36). 
	The molecular weight of the silk fibroin is from 200 to 1000 kDa ([0016]). Paragraph [0043] also teaches that the molecular weight of the silk fibroin can be from 5 kDa to 2,000 kDa, 5 kDa to 1,000 kDa, 10 kDa or 1,000 kDa. These are all ranges with significant overlap with the claimed range of 40 kDa to 290 kDa (instant claim 36).
	The silk fibroin can be included in a number of compositions to include cosmetic compositions that are in gel form ([0060]; instant claim 42). It can also be used in medical product such as a tablet or granule but is not limited to these forms ([0061]; e.g., articles). Fibroin is obtained by treating cocoons a sodium carbonate solution, followed by heating and filtering to remove sericin that is dissolved in the solution. The residue containing the fibroin is washed, dialyzed and lyophilized ([0065]). The thus obtained fibroin was then irradiated to obtain the higher molecular weight fibroin composition ([0066]- [0068]).
	Therefore, the disclosure by Lee meets the claim limitations of instant claim
36, in part, where the molecular weight of the silk fibroin of 200 to 1000 kDa
significantly overlaps with the claimed range of 40 to 290 kDa. As the silk fibroin of Lee
is a composition with a minimum molecular weight of 200 kDa, none of the protein has a molecular weight below 200 kDa (e.g., none of the silk fibroin has a molecular weight below 100 kDa). Sericin is removed from the silk fibroin. Thus, the silk fibroin article is substantially free of sericin (instant claim 36). The silk fibroin is provided as a lyophilized powder (instant claims 38 and 41]). Thus, the articles are lyophilized in a post treatment step (instant claim 37) where the composition is a powder (claims 38 and 42). As the silk fibroin undergoes lyophilization, this post-treatment induces a conformational change in the silk fibroin in the article (instant claims 40 and 41). 
The silk fibroin article can further comprise meat (e.g., protein; [0059]; an additive (instant claim 43), that is a protein (instant claim 44). Protein is reasonably an “active agent”; instant claim 49 as proteins are processed by the body for amino acids).
	
While Lee does not specifically teach the limitations that the molecular weight range of the reconstituted silk fibroin is from 40 kDa and 290 kDa (claim 36) or the percentage of the meat (protein) additive to the silk fibroin (claim 50), one of ordinary skill in the art would recognize that the silk fibroin molecular weight and the amount of added meat are optimizable variables dependent on the desired molecular weight of the silk fibroin (where lee describes a range that includes the claimed molecular weight range) and the desired degree of meat additive to make an edible product. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the molecular weight range of the silk fibroin or the percentage of additive meat, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).

Claims 36-38, 40-47, 49 and 50-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 20090286959 cited in the IDS filed 1/6/2021), as applied to claims 36-38, 40-44, 49 and 50, in further view of Zhao et al. (Key Engineer. Materials (2007) 336-338: 1581-1583).
The disclosure of Lee et al. teaching the creation of a silk fibroin free of sericin is discussed supra.
Lee does not teach that the silk fibroin article further comprises an additive that is calcium phosphate (claim 47 and 53), where the silk fibroin article is a film (claims 45, 51 and 54) and the post treatment is air-drying (claim 52) where the CaP is a nanoparticle (claim 46).
Zhao teaches soaking silk fibroin in a solution of calcium phosphate to form crystalized apatite on the surface of a silk fibroin film which indicates that biomineralization may be an effective approach to obtaining fibroin/HAP composites (abstract).
Zhao teaches that sericin has been tried for such a purpose but has the drawback that is could cause adverse problems for biocompatibility (page 1581, Introduction, second paragraph).
Silk fibroin films were prepared and were made water insoluble. The films were washed and immersed in calcium chloride and Na2HPO4. The samples were rinsed with DI water and air-dried.
Figure 1a shows the silk fibroin film with tiny needle-like particles of HAP crystals with a length of about 350 nm and a diameter of 30 nm (page 1582, first through third paragraphs).
It would have been obvious to use the sericin-free silk fibroin of Lee in a film with 
HAP crystals in the nanometer range disposed on the film where the process includes the post-treatment step of air-drying. The ordinary artisan would have been motivated to do so because Zhao teaches that it is desirable to use silk fibroin free of sericin for the formation of the product by the disclosed method. The ordinary artisan would have had a reasonable expectation that one could use the sericin-free silk fibroin of Lee for the process to make the silk fibroin film comprising HAP crystals because the silk fibroin of Lee is free of sericin and Zhao teaches that it is desirable not to use sericin in his method to produce the silk fibroin film comprising HAP crystals.

Claims 39 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653